DETAILED ACTION

This office action is in response to the arguments filed on 8/10/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 8/10/2022, responding to the office action mailed on 5/26/2022, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 12-26. Claims 1-11 have been canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 12-26 have been fully considered and are persuasive.  The rejection of claims 12-26 have been withdrawn and the application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 12, the claimed invention requires a nitrogen-containing compound.
The combination of Parham (US 2015/0295186) in view Nakagawa (US 2004/0124766) and in further view of Zhao (CN108863896 A) show most aspects of the present invention. However, the references fail to show features of a general structural formula shown in formula I, wherein R1 and R2 are the same or different, and are each independently selected from the group consisting of substituted or unsubstituted aryl with 6 to 14 ring-forming carbon atoms, substituted or unsubstituted heteroaryl with 5 to 12 ring-forming carbon atoms, the substituents of R1 and the substituents of R2 are each independently selected from: deuterium, alkyl with 1 to 4 carbon atoms, aryl with 6 to 14 carbon atoms, and heteroaryl with 5 to 12 carbon atoms, X1 is independently selected from: O and S and X2 is independently selected from: O and S. 

    PNG
    media_image1.png
    182
    124
    media_image1.png
    Greyscale

Additionally, As noted in the amendments in regards to claim 13, the claimed invention requires a nitrogen-containing compound.

    PNG
    media_image1.png
    182
    124
    media_image1.png
    Greyscale
The combination of Parham (US 2015/0295186) in view Nakagawa (US 2004/0124766) and in further view of Zhao (CN108863896 A) show most aspects of the present invention. However, the references fail to show features of a general structural formula shown in formula I, 

    PNG
    media_image2.png
    558
    731
    media_image2.png
    Greyscale
wherein X1 is independently selected from: O and S, X2 is independently selected from: O and S, each of R1 and R2  is independently selected from the group consisting of the following group:







    PNG
    media_image3.png
    400
    717
    media_image3.png
    Greyscale







Additionally, As noted in the amendments in regards to claim 14, the claimed invention requires a nitrogen-containing compound.
The combination of Parham (US 2015/0295186) in view Nakagawa (US 2004/0124766) and in further view of Zhao (CN108863896 A) show most aspects of the present invention. However, the references fail to show features of wherein the nitrogen-containing compound is selected from a group consisting nitrogen-containing compounds from Compounds 2, 3, 9-11, 14, 16-19, 104-167, 173-184, 199, 200, 248-260, 325-368, 384, 386-390.
Furthermore, Ryu (US 2014/0042412) teaches similar subject matter as the present invention. Ryu shows (Fig 5) an invention comprising a compound for organic optoelectronic device and an organic light-emitting diode including the same. Compounds [D-10] and [D-15] of Ryu show similar compounds for an organic optoelectronic device. However, [D-10] and [D-15] of Ryu differ from the general structural formula shown in formula I of the present application and therefore fails to teach the allowable subject matter.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 12; features of a general structural formula shown in formula I, wherein R1 and R2 are the same or different, and are each independently selected from the group consisting of substituted or unsubstituted aryl with 6 to 14 ring-forming carbon atoms, substituted or unsubstituted heteroaryl with 5 to 12 ring-forming carbon atoms, the substituents of R1 and the substituents of R2 are each independently selected from: deuterium, alkyl with 1 to 4 carbon atoms, aryl with 6 to 14 carbon atoms, and heteroaryl with 5 to 12 carbon atoms, X1 is independently selected from: O and S and X2 is independently selected from: O and S
In regards to claim 13; features of a general structural formula shown in formula I, wherein X1 is independently selected from: O and S, X2 is independently selected from: O and S, each of R1 and R2  is independently selected from the group consisting of the following group: 

    PNG
    media_image3.png
    400
    717
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    548
    718
    media_image4.png
    Greyscale

In regards to claim 14; features of wherein the nitrogen-containing compound is selected from a group consisting nitrogen-containing compounds from Compounds 2, 3, 9-11, 14, 16-19, 104-167, 173-184, 199, 200, 248-260, 325-368, 384, 386-390
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814